Title: To Benjamin Franklin from Dumas, 8 September 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 8 Sept. 1778
Je n’ai aujourdhui qu’une demi-heure (entre une visite faite, et une autre à faire), pour vous confirmer ma Lettre particuliere à vous seul, du 3; et celle du 4 incluse. J’ai oublié de vous dire, Monsieur, que le g–– F––, en revenant d’Amst–– le 3, lorsque je lui rendis compte le 4 au matin de mon entretien avec notre Ami, étoit déjà instruit par celui-ci de la déclaration envoyée à Mr. L. par le Marchand, mais non de l’emprunt projetté, qui avoit fait demander et accorder la déclaration; que l’affaire avoit paru si sérieuse au g–– F––, qu’il en avoit écrit à sa maison, et averti que ces canaux de traverse ne valoient rien. Depuis qu’il sait l’affaire de l’emprunt projetté, il n’a nullement changé de sentiment. Quant à notre Ami, il ne savoit rien de la négociation dont Mr. G. est chargé: il le sait à présent. Il m’a dit que le Marchand correspondant de Mr. L–– est actuellement à Aix La Chapelle avec lui; ils s’y étoient donné rendez-vous. Le g–– F–– m’a dit de vous écrire, qu’il ne seroit pas mauvais, dans la Lettre que vous m’écrirez, de faire sentir délicatement, si vous le jugez propre, qu’avec toute la bonne volonté pour cet Etat qu’ont le Congrès, les principaux dans les divers Etats-unis, et vous Messieurs, vous n’êtes pas sûrs que le peuple Américain en général n’accordât quelque privilege aux Anglois et aux François pour l’amour de la paix, s’il continuoit de ne voir faire aucun pas à la rep. pour les rencontrer, eux qui se sont tant avancés. Je suis avec un vrai respect et attachement, Monsieur, Votre très humble et très obéissant serviteur
D
Paris à S.E.M. le Dr. Franklin M.P. Des E.U. de l’A.
 
Addressed: à Son Excellence / Monsieur le Dr. Franklin, Esqe., / Ministre Plénipotentiaire des / Etats-Unis de l’Amérique &c. &c. / en son particulier et en mains / propres / à Paris.
Endorsed: M. Dumas private Sept. 8. 1778
